Rudy Se/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2015

                                      No. 04-15-00365-CV

                                     Raul (Roy) MORALES,
                                            Appellant

                                                 v.

                                         Rudy SEGURA,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-12-1070-CVA
                           Honorable David Peeples, Judge Presiding


                                         ORDER
        On June 24, 2015, the court reporter responsible for preparing the reporter’s record in this
appeal filed a notification of late record stating that the reporter’s record has not been filed
because appellant has not made payment in accordance with the arrangements previously made
to pay the reporter’s fee for preparing the record. It is therefore ORDERED that appellant
provide written proof to this court within ten (10) days of the date of this order that payment has
been made in accordance with the arrangements previously made. If appellant fails to respond
within the time provided, appellant’s brief will be due within twenty (20) days from the date of
this order, and the court will consider only those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court